E                         ENElZAL




                            June 10, 1960



Honorable H. D. Dodgen
Executive Secretary
Game & Fish Commission
Austin, Texas                          Opinion No. WW - 846

                                      Be:   Under the provisions of
                                            Article hO75b, V.A.C.S.,
                                            as amended, is the Game
                                            and Fish Commission re-
                                            quired to issue a Commercial
                                            Bay-Bait Shrimp Boat license
                                            to any person who, for a
                                            valid reason, was unable or
                                            failed to make application
                                            during the months of January
                                            & February?

Dear Mr. Dodgen:

     You requested the opinion of this Department in a letter in which
two question6 were posed:

          "(1) Is the Game and Fish Commission required
     to issue Bay-Bait Shrimp Boat licenses to persons
     requesting to buy said licenses prior to the months
     of January and February who failed to make the re-
     quired remittance and renew the application during
     the months of January and February?

          "(2) Is the Game and Fish Commission required
     to issue a Commercial Bay-Bait Shrimp Boat license to
     any person who, for valid reason, was unable to or
     failed to make application during the months of
     January and February?"

     House Bill 12, Chapter 187, Acts of the 56th Legislature, Regular
Session, 1959, now found in Vernon's Annotated Civil Statutes of Texas as
Article 4075b, provides in part as follows:
Honorable H. D. Dodgen, Page 2.   (ww - 846)


         "Sec. 5. It shall be unlawful for any Commercial
    Bay-Bait Shrimp Boat to be used for the purpose of
    taking or catching, or assisting in taking or catching,
    shrimp from the inside waters of Texas, without the
    owner thereof having first procured a license, to be
    known as a Commercial Bay-Bait Shrimp Boat License,
    from the Commission privileging such boat to be so used
    within the inside waters of Texas. The fee for a Com-
    mercial Bay-Bait Shrimp Boat License shall be Thirty Dol-
    lars ($3X?)and such License shall be issued for a period
    of one (1) year and shall expire March 1st of the year
    following the date of issuance, and shall be secured
    from and issued by the Commission only during the months
    of January and February of each year; the License shall
    include the right to use, operate and tow within the in-
    side waters of this State all shrimp trawls with which
    said boat is equipped, the use of which is not otherwise
    prohibited by Law, without the payment of any additional
    trawl license whatsoever, and said boat shall not be
    required to also have a "Commercial Fishing Boat License"
    as provided by Section 3 of Chapter 68 of the Acts of the
    Fifty-first Legislature of Texas, Regular Session, 1949,
    or other Statutes of this State; but the captain and each
    member of the crew of said boat shall be required to have
    a Commercial Fisherman's License issued by the Commission,
    and said boat shall be required to be licensed as a Commer-
    cial Gulf Shrimp Boat in order to operate \Honorable H. D. Dodgen, Page 3,   (NW - 846)

waste and to achieve fair, impartial, and uniform law enforcement.

     The Legislature has enacted many laws limiting the time in
which a license might be issued or a claim might be prosecuted, such
as a claim for refund of tax on motor fuel provided in Article 70658,
V.A.C.S. This Department has written numerous opinions relating to
the subject of Legislative authority to limit the time. Some of such
opinions may be cited as: NO. V-721, NO. 0-3850, and NO. o-223. In
such opinions it has been consistently held by this Department that
the privileges granted and affixed by law are strictly construed, and
the time limit provided therein shall be maintained, and the time for
the granting of such privileges shall be strictly enforced. The Legis-
lature has clearly stated a limitation for the issuance of such a
license &    during the months of January and February of each year.

     In determining the intent of the Legislature, the particular
meaning depends upon, and must be de-:erminedby, the context and subject
matter. One of the primary and settled rules of construction is that
words in common use, when contained in a statute, will be read according
to their natural ordinary and popular meaning, unless the contrary in-
tent is clearly apparent from the context, or unless there is some ne-
cessity, in a particular case, for adopting a different construction.
The ordinary significance shall be applied to words, and similar provi-
sions are found in the Penal Code and the Code of Criminal Procedure.

          "When the language of a statute is unambiguous, a
     court is not justified in departing from the commonly
     accepted meaning of words found therein, for reasons of
     public policy, or because of the consequences of a con-
     struction that observe the conventional meaning of such
     words.

          "In particular, words used in a penal statute
     should not be broadened or extended beyond their or-
     dinary meaning. But, this, of course, does not pre-
     clude a court from taking into consideration the con-
     text and the subject matter of the statute." (39 Tex.
     Jur. 197,198)

     Answering your two questions submitted, and basing our answers on
the principles hereinabove discussed, it is the opinion of this Depart-
ment that the Game and Fish Commission is without authority to issue a
Bay-Bait Shrimp Boat license to any person except during the months of
January and February. Due diligence upon the part of the license
applicant is required by law, and one who has failed to apply in accord-
ance with the provisions of law is not entitled to a license, and the
Game and Fish Commission has no authority to make exceptions to the law.
                                                                    -      .




Honorable H. D. Dodgen, Page 4.    (ww - 846)

     However, it is the opinion of this Department that if a person
applies fpr a license and remits his money therefor prior to the first
of January that the Commission should hold the same in suspense until
after the first of January and then issue such license, the issuance
of which is prohibited except during the months of January and February.
The good faith of the applicant and his diligence in applying is recog-
nized and the license should issue during the proper months.

                                  SJMMARY

                   The Game and Fish Commission is not
              required, nor does it have the authority
              to, issue a Commercial Bay-&it Shrimp
              Boat license to any person except during
              the months of January and February.

                                            Yours very truly,

                                            WILL WILSON
                                            Attorney General of Texas



                                            By:
                                                  Harris Toler
                                                  Assistant

BT:ca

APPROVED:

OPINION COMMITTEE:

W. V. Geppert, Chairman

John Reeves
Charles Cabaniss
Mary K. Wall
B. H. Timmins

REVIEWED FOR THE ATTORNEY GENERAL
BY:
     Leonard Passmore